NEWMAN, J.,
specially concurring.
I concur with the result that the majority reaches but write separately to emphasize that it has said far more than it *14should have. What we have is simply a pleading issue, but much of what the majority discusses is directed toward limiting the circumstances in which a defendant may be held responsible for injuries that a personal injury plaintiff sustains as a result of a physical examination that the defendant requests. Not only is that discussion unnecessary to the resolution of this case, but the majority states a rule that is too narrow.
The majority is wrong in stating that “the fact that defendant requested the examination places no more responsibility on him than he would have if plaintiff had sustained his injury at a deposition.” 84 Or App at 13. Moreover, if plaintiff can prove that he attended the examination at defendant’s request and that the injury to his knee occurred because of a procedure to which the physician asked him to submit, whether or not it wás part of an overall evaluation of his condition, he should be entitled to get to the jury. The allegation that the court struck was sufficient to support such proof.